 


109 HR 1341 IH: Health Care Access Assurance Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1341 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Fattah introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require each State to provide a minimum level of access to health care to all citizens of such State as a condition for participation in Federal health care funding programs. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Health Care Access Assurance Act of 2005. 
(b)FindingsThe Congress finds the following: 
(1)Access to health care is a basic right protected by the Constitution of the United States. 
(2)Each State should determine the minimum level of health services to be provided within such State. 
(3)Any health care system operated by a State that does not provide access to health care to all citizens of such State is in violation of the fourteenth amendment to the Constitution of the United States. 
(4)Federal funds may not be employed to support State health care systems that are unconstitutional. 
2.Minimum access requirement 
(a)In generalNot later than October 1, 2010, the Secretary of Health and Human Services shall require each State to certify that all citizens of such State have access to a minimum level of health care coverage as defined by such State. The Secretary may remove or reconsider a State’s certification for cause. 
(b)PenaltyAny State unable to certify that all citizens of such State have access to a minimum level of health care coverage shall be ineligible for funding from the Health Resources and Services Administration, the Indian Health Service, the Substance Abuse and Mental Health Services Administration, and the Centers for Medicare & Medicaid Services, to support the health care system in such State. 
 
